Title: To James Madison from Pierce Butler, [4 February] 1794
From: Butler, Pierce
To: Madison, James


Dear Sir
⟨Philadelphia Tuesday Feb: 4th 1794⟩
Puting the true Construction on this short Epistle I persuade myself You will excuse the freedom I take. It will also claim indulgence on acct. of my indisposition—the Mind and body are too closely Connected not to influence each other. I heard with satisfaction the success of Your general proposition. I congratulate You on it. The Manly manner in which You came forward, at a time when the Legislature were designedly thrown into a State of torpor, does You honor. Go on then Sir, in the same marked and distinguishd line of Conduct, and You must succeed. All honest Men; All that are Patriotick, must be with You if Your measures are decisive, as I trust they will be. The Wrongs of Britain are too manifest to need recital. Let Us Combat them with every Measure short of Hostility. The Sea Ports may Exclame—but the Landed Interest will be with You. Half way restrictions will, in my judgement, Accomplish Nothing but an Encrease of Burthen on Our Country. Such Measures must be gratifying to Paper holders, because they strengthen the security for Payment of their Interest. But at the same time they Clog Industry and burthen the Agriculture—try then, I pray You, the Nerve of the House by a Strong Measure. It is my Ardent wish to give my too feeble support to everything You bring forward—temporising will, in my opinion, Accomplish Nothing, but give time to British influence to Work. A Moderate encrease of Taxes will Ultimately fall on the Consumer. So long as the Articles are Imported there will be found Purchasors. “Lead me not into temptation” is an Excellent Caution. We have in more trying Seasons done altogether without British Goods, Why not submitt for a time to a like restraint! It can only be temporary.
I am sensible there are some difficulties to Encounter—the Eastern Gentlemen who Voted with You merit Attention. Might it not be well to Converse with them And know what woud be gratifying? that We may, if possible meet their wish. I know the importance of having them with Us. It is my Ardent wish to Cultivate their Esteem. I will Concede all I possibly can to secure their Confidence.
I am not able to write more. I must again solicit ⟨your indulgence for the freedom I have taken, and beg You will believe me to be in truth and sincerity, Dear Sir, Your friend⟩
